FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                            June 29, 2015
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
DENNIS LEROY MAESTAS,

      Plaintiff - Appellant,

v.                                                          No. 15-2005
                                                  (D.C. No. 1:13-CV-01110-WPL)
CAROLYN W. COLVIN, Acting                                    (D. N.M.)
Commissioner of the Social Security
Administration,

      Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before MATHESON, BACHARACH, and MORITZ, Circuit Judges.
                  _________________________________

      Dennis Leroy Maestas appeals the district court’s judgment affirming the

Commissioner’s decision denying his application for disability benefits. We have

jurisdiction under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g), and we affirm.




      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
                                          I.

      In Maestas’ application for disability insurance benefits and supplemental

security income benefits he alleged his disability commenced June 1, 2010, when he

was 59 years old. The agency denied his application initially and on reconsideration.

Following a de novo hearing, an administrative law judge (ALJ) concluded Maestas

was not disabled.

      In reaching this conclusion, the ALJ conducted a five-step sequential

evaluation process. See Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007). At step

one, the ALJ noted Maestas had not engaged in substantial gainful activity since the

alleged onset date of his disability. At step two, the ALJ found Maestas had the

following severe impairments: diabetes mellitus, hypertension, anemia, and gout. At

step three, the ALJ found Maestas did not have an impairment or combination of

impairments that met or equaled a listed impairment.

      The ALJ then assessed Maestas’ residual functional capacity (RFC),

concluding that he could perform a full range of medium work. At step four, the ALJ

determined Maestas could perform his past relevant work as a cook, sandwich maker,

salad maker, and restaurant manager. Alternatively, at step five, the ALJ found that

other jobs existed in significant numbers in the national economy that Maestas could

also perform.

      The Appeals Council denied review of the ALJ’s decision that Maestas was

not disabled. On review, the district court upheld the ALJ’s decision, denied



                                          2
Maestas’ motion to remand, and dismissed the case with prejudice. After the district

court entered its judgment affirming the ALJ’s decision, this appeal followed.

                                           II.

      “We review the Commissioner’s decision to determine whether the factual

findings are supported by substantial evidence in the record and whether the correct

legal standards were applied.” Doyal v. Barnhart, 331 F.3d 758, 760 (10th Cir.

2003). “Substantial evidence is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion. It requires more than a scintilla, but less

than a preponderance.” Lax, 489 F.3d at 1084 (citation and internal quotation marks

omitted).

      On appeal, Maestas argues the ALJ erred by failing to properly assess his RFC

and failing to link the RFC findings to specific evidence. Maestas further argues the

RFC determination is not supported by substantial evidence.

      As discussed more fully below, our review of the record reflects that the ALJ

properly considered all of the record evidence in reaching the RFC determination,

including specifically discussing Maestas’ application documents, hearing testimony,

and medical records. We have explained that the regulations do not require “direct

correspondence between an RFC finding and a specific medical opinion on the

functional capacity in question.” Chapo v. Astrue, 682 F.3d 1285, 1288 (10th Cir.

2012). The ALJ’s narrative discussion is sufficient to support the RFC

determination.



                                           3
      In assessing Maestas’ RFC, the ALJ noted Maestas’ alleged difficulty with

standing, kneeling, seeing, and concentrating. But the ALJ found the record evidence

did not support those limitations. As the ALJ discussed, the medical records showed

Maestas’ hypertension stabilized in 2010 and he had normal cardiopulmonary,

abdominal, and musculoskeletal findings when examined in June and July of that

year. Although Maestas reported a sore and swollen toe in July 2010, he indicated

the condition had been present for only a short time. In December 2010, Maestas

again exhibited normal cardiopulmonary and musculoskeletal findings on

examination.

      The ALJ also relied on Maestas’ own testimony that he could perform many

daily activities including doing dishes, laundry, and other household chores, and that

he left the house daily, shopping for groceries, and going for daily walks. The ALJ

concluded Maestas’ testimony about his daily activities conflicted with his alleged

functional limitations.

      Maestas also testified that although he had actively sought employment during

the preceding two years, he could not find a job due to the poor economy. The ALJ

concluded that Maestas’ active employment search indicated his ability and

willingness to work during the period at issue, which in turn damaged his credibility

regarding his alleged functional limitations.

      As for opinion evidence, the ALJ relied upon a June 2010 letter from Maestas’

physician, Dr. Delgado, releasing Maestas to return to work after a two-day

medical-related absence. The ALJ also discussed a May 2011 letter from

                                           4
Dr. Delgado identifying the conditions for which Maestas was being treated, but not

identifying any work limitations.

      Finally, the ALJ noted the opinions of the state agency medical consultants

who found that Maestas had no severe impairments lasting more than twelve months.

The ALJ afforded less weight to these opinions because he concluded that Maestas

had some limitations resulting from his medical diagnoses during the period at issue.

After careful consideration of the record evidence, the ALJ observed that there was

no indication that Maestas would be reduced to less than medium work activity.

      Maestas relies on his own assessment of his limitations to argue that the ALJ’s

RFC is unsupported. He points to statements in his function report and his testimony

at the hearing about his vision problems and his difficulties with lifting, squatting,

standing, and kneeling. He asserts that the “[m]edical reports support these

allegations and note that [he] was observed to suffer from diabetes, gout, anemia, and

edema.” Aplt. Br. at 9. But other than this general statement, he cites nothing

specific in the medical records to support his alleged functional limitations.1

Moreover, the ALJ explained his finding that Maestas’ own assessment of his

limitations lacked credibility.

      Maestas also contends the record was inadequate to permit the ALJ to make an

RFC determination and the ALJ should have further developed the record. He urges

us to remand the case so that the ALJ may obtain a consultative examination and

      1
        Although Maestas cites to pages 236, 237, 274, 279, and 282 of the
Administrative Record, and those pages do confirm the diagnoses he mentions, it is
not clear how those pages support his alleged functional limitations.
                                            5
recontact his treating physicians. But Maestas “bears the burden of establishing a

prima facie case of disability at steps one through four.” Hackett v. Barnhart,

395 F.3d 1168, 1171 (10th Cir. 2005). As part of his burden, he must provide

evidence of his functional limitations, see Howard v. Barnhart, 379 F.3d 945, 948

(10th Cir. 2004), and show at step four that his impairments prevent him from

performing his past work, see Lax, 489 F.3d at 1084.

      The ALJ’s duty to further develop the record is triggered by conflicts,

inconsistencies or inconclusive findings in the medical record requiring further

investigation. See Hawkins v. Chater, 113 F.3d 1162, 1166-67 (10th Cir. 1997).

Maestas has failed to point to evidence in the medical record suggesting that his

conditions “required further investigation before an ALJ could determine what

functional limitations, if any, existed as a result of these conditions.” Howard,

379 F.3d at 949. Because substantial evidence supports the ALJ’s RFC

determination, Maestas has not shown reversible error.

                                           III.

      We affirm the judgment of the district court affirming the ALJ’s decision and

dismissing Maestas’ case with prejudice.


                                             Entered for the Court


                                             Nancy L. Moritz
                                             Circuit Judge




                                            6